                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         KHALED MOHAMED SAEED,
                                   7                                                       Case No. 18-cv-06698-JCS
                                                        Plaintiff.
                                   8
                                                  v.                                       ORDER TO SHOW CAUSE
                                   9
                                         UNITED STATES OF AMERICA,                         Re: Dkt. No. 33
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil L.R. 16-2, a further case management conference was scheduled on

                                  14   June 7, 2019, before this Court in the above-entitled case. Plaintiff was not present. Defendant was

                                  15   present.

                                  16          IT IS HEREBY ORDERED that Plaintiff appear on July 12, 2019, at 2:00 p.m., before

                                  17   Chief Magistrate Judge Joseph C. Spero, in Courtroom G, 15th Floor, 450 Golden Gate Avenue, San

                                  18   Francisco, California, and then and there to show cause why this action should not be dismissed for

                                  19   Plaintiff’s failure to appear at the case management conference on June 7, 2019, for failure to

                                  20   prosecute, and for failure to comply with the Court's Order of April 29, 2019. A further case

                                  21   management conference is also scheduled for July 12, 2019, at 2:00 p.m.

                                  22          IT IS SO ORDERED.

                                  23   Dated: June 11, 2019

                                  24                                                   ______________________________
                                                                                       JOSEPH C. SPERO
                                  25                                                   Chief Magistrate Judge

                                  26
                                  27

                                  28
